DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 11, 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the term “the etherification unit” lacks an antecedent basis.
Regarding claim 9, the term “the i-butane stream” lacks an antecedent basis.
Regarding claim 11, the term “the separated n-butane” lacks an antecedent basis.
Regarding claim 16, on the first line of step (c) “the i-butane stream” should be recited as ---the first i-butane stream”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 7-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harandi et al (5,313,004) in view of Franck et al (4,140,621).
The claimed process is understood as a process including known reaction steps, namely hydrogenolysis of butane(s), dehydrogenation of isobutane, and etherification of isobutylene with methanol combined to produce MTBE.
Harandi discloses a process of making MTEB by a process including a step of dehydrogenation of isobutane to isobutylene followed by a step of etherification of isobutylene with methanol to produce MTBEclaim 3 (the abstract; figure 1, col. 7, line 30 to col. 8, line 4). 
Harandi does not disclose the isobutane is derived from an effluent of a hydrogenolysis of a butane(s) feed containing n-butane and iso-butane in the presence of hydrogen under conditions as recited in step (a) of claims 1 and 4. However, Franck discloses an effluent containing a rich amount of isobutane, a minor amount of n-butane, an amount of methane, an amount of ethane, and an amount of propane (see the abstract; col. 1, line 6 to col. 2, line 18; table 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Harandi process by using isobutane in the effluent of the Franck hydrogenolysis effluent after separating desired propane ethane and methane as the feed for the dehydrogenation reaction of Harandi to arrive at the applicants’ claimed process since the combined process can produce not only a ratioclaim 15 of desired ethane and propane as starting materials for a steam crackingclaim 14 to produce ethylene and propylene taught by Franck (col. 1, lines 18-24, table 1) but also MTBE as taught by Harandi.    
Franck discloses using a catalyst containing Rh and alumina as recited in claim 5 (col. 1, line 67 to col. 2, line 7).
Regarding claims 7-11, separation of different components into different streams for different purposes and/or recycle is found to be obvious in any chemical processes to optimize the cost of materials. 
It would have been obvious to one having ordinary skill in the art before the effective filing dated of the claimed invention to have modified the Harandi process combined with Franck process by separating components in effluents into appropriate different streams to arrive at the applicants’ claimed process for different uses in the combined process of Harandi and Franck.

Allowable Subject Matter
Claims 6, 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772